Citation Nr: 0025641	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-04 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable original rating for 
postoperative left inguinal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1984 to 
January 1987.

This matter is before the Board of Veterans' Appeals (the 
Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

The veteran's hernia residuals are rated in accordance with 
the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 
which evaluate recurrence, reducibility and need for support 
as primary rating criteria for the incremental ratings from 
0 to 60 percent.  The RO obtained a medical examination and 
other medical records.  However, the record does not appear 
adequate for an informed determination.  The Board notes that 
no additional evidence has been received since the July 2000 
hearing.  The record shows that RO had requested service 
medical records but none were located.  However, the veteran 
provided a record of the left inguinal hernia repair during 
military service in 1985.

The Board hearing testimony was in essence an elaboration 
upon his complaints noted in the medical record on file.  The 
veteran referred to pertinent medical records from 
examinations after the July 1999 VA examination.  Further, 
the 1999 examination was apparently completed without the 
claims folder and the Board is unable to find that this was 
not potentially prejudicial.   

After the left inguinal hernia surgical repair in service the 
veteran filed his initial VA claim for its compensation in 
1996, about nine years after his military service ended.  The 
private medical records in 1996 did not report recurrent 
hernia in evaluating his groin pain complaints.  The groin 
strain was identified on the right side but not linked in the 
record to a service-connected inguinal hernia.  Likewise, the 
VA examination in 1996 referred to a "right" inguinal 
hernia, apparently by mistake, but noted a well healed and 
nontender scar, no reducible mass and an intact floor on 
straining or coughing.  The diagnosis however was of a 
painful inguinal hernia scar with no recurrence demonstrated.  
The VA outpatient report in 1998 mentioned no protrusion and 
intermittent pain complained of after lifting a truck tire.  
The examiner did not report recurrent hernia, swelling or 
bulging or lymphadenopathy in diagnosing left groin pain.  
The veteran was given a scrotal support.  The fee basis 
examiner in 1999 reported no recurrence and no residuals or 
sequela but apparently did not have access to the claims 
folder. 

Review of the issue of an increased original evaluation 
should include a determination as to whether separate 
evaluations may be warranted for any neurologic component if 
found or that might possibly exist.  The potential for 
multiple ratings is reasonably raised from the record.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

In light of the present state of the record, the issue of a 
compensable original rating for the veteran's postoperative 
left inguinal hernia is REMANDED for the following 
development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since military service to the present 
time.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified by the 
veteran, to include a complete record of 
VA treatment to the present time.  He 
should be asked to submit any other 
service medical records in his 
possession.

2.  The RO should make another inquiry for 
service medical records through official 
channels if the veteran does not submit 
complete service medical records.

3.  The RO should initially arrange for a VA 
examination by an appropriate specialist to 
determine the nature and severity of the 
veteran's left inguinal hernia repair 
residuals.  All indicated testing should be 
conducted.  The claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings, the extent of pain, and 
comment on the extent of the functional 
limitations caused by the inguinal hernia 
disability.  The examiner, if possible, 
should provide an opinion as to whether there 
is potentially any neurological component to 
the veteran's service-connected left inguinal 
hernia in view of the subjective complaints 
and objective manifestations and the report 
of the 1985 surgery.  If so, the RO should 
obtain a neurology evaluation.  

4.  Following the above, the RO should review 
the examination report and assure that all 
requested information has been provided.  If 
not, the report should be returned to the 
examiner for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Thereafter, the issue of entitlement to a 
compensable original rating for postoperative 
left inguinal hernia should be reviewed by 
the RO, with consideration given to all 
applicable rating principles.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, which contains all applicable 
regulations and diagnostic codes, and provided an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  

No action is required of the veteran until he receives 
further notice.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



